KAROHL, Judge.
Appellant father and respondent mother were divorced on May 16, 1979. Father filed the petition which must have alleged the birth of four children of the marriage because mother did not file pleadings. Dissolution was granted by default to father. The dissolution court granted mother custody of four children who were then thirteen, ten, nine and seven and ordered father to pay mother “the sum of $35 per week per child as and for child support.” On June 23, 1987, father filed a second amended motion to modify and set aside the order of child support alleging he did not father three of the children. The court granted guardian ad litem’s motion to dismiss and/or strike the portion of father’s motion challenging paternity. Father appeals.
The law is settled that father is collaterally estopped from denying his paternity of the children because the issue of paternity was established by the decree of dissolution which is now final. See Miller v. Hubbert, 804 S.W.2d 819, 820 (Mo.App.1991); K.E.A. v. T.A.A., 765 S.W.2d 389, 391 (Mo.App.1989); In re Marriage of *482Campbell, 741 S.W.2d 294, 296 (Mo.App.1987).
Judgment is affirmed.
PUDLOWSKI, P.J., and GRIMM, J., concur.